DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 06/05/2020, 08/10/2020, 02/24/2021, and 03/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-2, 5, 8, 12, and 15-16 are objected to because of the following informality (using claim 1 as an example): “the physical condition” recited in ln. 7 should read “the predicted physical condition”, as recited in ln. 9 of the claim, for clarity purposes and to avoid claim ambiguity. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning, e.g., “unit” or “module”) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), or a term used as a substitute for “means” that is a generic placeholder, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit” followed by functional language (“configured to”) without the recitation of structural or material limitations to perform the recited functions. Such claim limitations are:
prediction unit; and
generation unit
in claims 1, 5, 8, and 16.
	Accordingly, these claim limitations are being interpreted under 35 U.S.C. 112(f), or pre-AIA  35 U.S.C. 112, sixth paragraph, and are being interpreted to cover the corresponding structure described in the specification ([0065]; [0072]; [0074-0075]; [0122]; [0124-0125], where the prediction unit and generation unit are part of the processing unit ([0030], where the processing unit includes a processor or processing circuit), and wherein the prediction unit predicts a future condition using a predetermined algorithm based on input information (i.e., sensor information history), and the generation unit generates advice by comparing the predicted physical condition with a user-selected ideal physical condition) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claims 1, 15, and 16 each recite predicting a future physical condition of a user based on sensor history information acquired from a sensor, and generating advice for the user based on the predicted physical condition, among other factors. The specification fails to provide support for the full scope of the claim limitation, since the broad language of claims 1, 15, and 16 recite any framework used to predict a future physical condition of the user based on sensor history data which includes information acquired from a sensor around the user, and the specification provides for the use of a predetermined algorithm based on input information such as preference information, lifestyle, dietary habits, or the like and setting the user’s current health condition as a reference ([0072]).
Because of their dependence on claim 1, claims 2-14 have also been rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Provided claim 16 is amended as suggested below, claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Using independent claim 1 as a representative claim:
	The claim recites, in part, a prediction unit configured to predict a future physical condition of a user on a basis of a sensor information history, and a generation unit configured to generate advice on a basis of the predicted physical condition, and lifestyle information and preference information of the user obtained from the sensor information history. The limitations of predicting a future condition based on sensor information history (analyzing data) and generating advice based on the predicted future condition (outputting data/results), among other factors, are directed to the abstract idea of a mental process. That is, nothing precludes the limitations from practically being performed in the mind. For example, “predict” and “generate” in the context of this claim encompasses a third party, for example, manually predicting a future physical condition of a user based on previously-acquired data (i.e., videos, images, etc.), and providing action assistance information to the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element “sensor” for acquiring information relating to the user. This element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Instead, as claimed, the limitation describes a tracking device with which the user may be operably engaged and which collects data (sensor information history) to be stored, transmitted, and/or analyzed.
Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim are directed either to data gathering and/or extra-solution activity that is well-known, routine, and conventional, or recite generic processing components that perform no more than their basic processing functions. For example, the use of a sensor around the user for acquiring sensor information history relating to a physical condition of the user fails to add significantly more to the abstract idea itself, as sensors are well-known, routine, and conventional in the art for measuring physical conditions of a user. Therefore, claim 1 is not patent eligible. 
Independent claims 15 and 16 are rejected for similar reasoning.
Additionally, dependent claims 2-14 contain all of the limitations of claim 1, and therefore recite the abstract idea discussed above. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore, the claims are not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claim is not directed towards one of the four statutory categories. That is, claim 16 recites “a program for causing a computer to function”, which is directed towards a program per se that does not include any structural recitations, and is therefore not directed to any of the statutory categories. Accordingly, claim 16 is not patent eligible. See MPEP § 2106.03. 
A suggested revision is as follows: “A non-transitory computer-readable medium comprising instructions stored thereon to cause a computer to…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnemus et al. (hereinafter “Ohnemus”) (U.S. Pub. 2014/0316811 A1).
	Regarding claim 1, Ohnemus discloses an information processing apparatus (Abstract, where a computer having a processor, memory, and code modules is responsible for collecting health related information and processing that information) comprising: a prediction unit configured to predict a future physical condition of a user on a basis of a sensor information history including information relating to the user acquired from a sensor around the user ([0056], where a prediction module may be used to analyze past sensor data ([0031]; [0034-0036], where appropriate sensors may be used to collect medical, fitness/ preference, and lifestyle (physical activity and lifestyle data) information to predict a future health score indicative of a future physical condition of the user)); and
	a generation unit configured to generate advice for bringing the physical condition closer to an ideal physical body specified by the user on a basis of the predicted physical condition, and lifestyle information and preference information of the user obtained from the sensor information history ([0056], where a scoring module can factor the prediction into other actions, such as suggestions for bringing the health score closer to the user’s specified goals (ideal physical body) based on the predicted future health score and sensor history data (fitness habits/preference information ([0041], amount and type of exercise the user prefers each day), eating habits/lifestyle data, etc.)).
	Claim 15 is a method of claim 1 and is rejected in like manner (Abstract; [0007], where an aspect of the invention is a computer implemented method for acquiring and analyzing health related data, and wherein the computer includes a processor). 
Claim 16 is a program of claim 1 and is rejected in like manner ([0027], where a memory of the computer stores a program that includes instructions that cause the processor to execute steps that implement the method described).

	Regarding claim 2, Ohnemus discloses the information processing apparatus of claim 1, and further discloses wherein the physical condition includes at least one of an inner element or an outer element of a physical body ([0061], where the health scores (i.e., the future predicted health scores indicative of a future physical condition) can include trends that identify future medical problems (health conditions) or weight gain (body shape)).

Regarding claim 4, Ohmenus discloses the information processing apparatus according to claim 2, and further, discloses wherein the inner element is an element relating to a health condition, and the outer element is an element relating to a body shape ([0061], where the health scores (i.e., the future predicted health scores indicative of a future physical condition) can include trends that identify future medical problems (health conditions) or weight gain (body shape)). 

	Regarding claim 5, Ohnemus discloses the information processing apparatus according to claim 1, and further discloses wherein the prediction unit predicts the physical condition on a basis of the at least one of the user’s lifestyle information or preference information obtained from the sensor history ([0056], where the prediction module predicts the future health scores (physical condition) based on past collected data (i.e., fitness habits/preference information, eating habits/lifestyle data, etc. collected via appropriate sensor [0031]; [0034-0035]; [0056])). 

	Regarding claim 6, Ohnemus discloses the information processing apparatus according to claim 5, and further discloses wherein the lifestyle information is information relating to exercise and diet of the user and is acquired from an action history and information relating to a meal of the user included in the sensor information history ([0034-0036], where lifestyle information may include physical activity data and lifestyle (diet, smoking, alcohol consumption) data and is acquired from sensed physical activity data and information relating to consumed foodstuffs captured via barcode or RFID scanner).

	Regarding claim 7, While Ohnemus discloses wherein the preference information is information relating to an intake amount and intake timing of fitness activities ([0041]; [0056], i.e., wherein the user prefers to exercise one hour every day), Ohnemus does not disclose wherein said preference information is related to a personal preference item consumed by the user. However, as stated earlier, Ohnemus also discloses predicting future health scores based on past data which not only includes fitness habits, but may also include eating habits ([0056]), which encompasses food intake amount and intake timing. Therefore, though Ohnemus does not expressly disclose “preference information” obtained from sensor information history (past data) indicative of an intake amount and intake timing of a consumable item, Ohnemus discloses such information (eating habits) obtained from analyzing past data when predicting future health scores.

	Regarding claim 10, Ohnemus discloses the information processing apparatus according to claim 2, and further, discloses wherein the sensor around the user is a camera, a microphone, a weight sensor, a biometric sensor, an acceleration sensor, an infrared sensor, or a position detector ([0031]; [0034-0035], where the sensor may include a GPS unit) (Emphasis added).

	Regarding claim 11, Ohnemus discloses the information processing apparatus of claim 2, and further, discloses wherein the sensor information history includes information input by the user, information acquired from the Internet, or information acquired from an information processing terminal held by the user ([0034]; [0056], where the past data includes fitness, habits, eating habits, etc., and wherein said data may be acquired by the user via a user interface) (Emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Thomson et al. (hereinafter “Thomson”) (U.S. Pub. 2017/0308666 A1).
Regarding claim 3, Ohnemus discloses the information processing apparatus according to claim 1 as discussed above. While Ohnemus further discloses wherein weighting factors are applied to specific parameters based on which parameters are deemed more important ([0033]), Ohnemus does not expressly disclose wherein the ideal physical body (user’s specified goals) includes at least one of an inner element or an outer element (Emphasis added). However, Thomson, which discusses providing recommendations to help a user achieve a health goal, teaches user-input desired goals (ideal physical body) that includes a desired medical trend (health condition, such as blood pressure control) or desired weight loss (body shape) ([0032]; [0073]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the weighting factors of Ohnemus to certain parameters, such as outer elements like body weight, for example, to account for its importance in the desired physical body based on additional user goals, as taught by Thomson.

Regarding claim 12, Ohnemus discloses the information processing apparatus according to claim 2 as discussed above. However, Ohnemus does not expressly disclose providing a recommendation relating to excessive intake or insufficient intake of a personal preference item on a basis of the preference information of the user (Emphasis added). Yet, Thomson teaches providing a recommendation to the user based on one or more of the user’s lifestyle data, food consumption data, environmental data, etc. to help the user achieve the desired goal (ideal physical body), wherein the recommendation may include stopping smoking and/or reducing alcohol consumption ([0073]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide additional suggestions regarding consumption (lifestyle data of Ohnemus) and not just fitness suggestions, as taught by Thomson, if the prediction module determines that a predicted health score is in a danger zone. 

Regarding claim 14, Ohenmus discloses the information processing apparatus according to claim 2 as discussed above. However, While Ohnemus mentions that the user sets goals (ideal physical body) ([0056]), Ohnemus does not expressly disclose wherein the goals (ideal physical body) are input as a parameter by the user. However, Thomson teaches this limitation ([0032], where a user interface allows a user to curate one or more desired goals which may include a desired health condition (i.e., blood pressure control), and/or a desired body shape (i.e., a desired weight loss)). It would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize the user interface disclosed in Ohnemus for entering user goals, as taught by Thomson, before generating the suggestions to improve the predicted health score by bringing it closer to the user set goals.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Holmes (U.S. Pub. 2014/0114677 A1).
Regarding claim 8, Ohnemus discloses the information processing apparatus according to claim 5 as discussed above. Further, Ohnemus discloses wherein a data collection module collects current user data, such as body weight or height (outer elements of a current physical body of the user) ([0041]) and predicts the physical condition after a lapse of a specified predetermined time on a basis of the user’s lifestyle information and preference by setting the outer element of the current physical body as a reference ([0056], where the prediction module can extrapolate a predicted health score (physical condition) at the end of a specified period (i.e., three days) based on the user’s lifestyle and preference information).
	However, Ohnemus does not expressly disclose wherein the prediction unit analyzes a current whole-body image of the user to obtain the outer element of the current physical body of the user. Yet, Holmes teaches using an image of the user to capture physiological data of the user, such as body mass index, weight of the subject, body position/posture, etc. and wherein the physiological data may be time-tracked to enable comparison of the data over time ([0057]; [0074]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize a camera as the sensor around the user, as taught by Holmes, to easily acquire a current physical body of the user in Ohnemus in order to calculate a current health score used to extrapolate future predicted health scores.  

Regarding claim 9, Ohnemus discloses the information processing apparatus according to claim 2 as discussed above. Further, Ohenmus discloses wherein the sensor around the user includes a sensor provided in an information processing terminal held by the user or an ambient environmental sensor ([0031]; [0034-0035], where, for example, a biosensor may include a heart rate monitor and a physical activity sensor can include a GPS unit, altimeter, pedometer, or the like).
	While Ohnemus does not disclose an ambient environmental sensor, Holmes, which discusses determining how an environment may impact the health of a user, teaches sensors to collect environmental data (i.e., temperature sensor, barometer, or the like) ([0120]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to use environmental sensors, as taught by Holmes, in addition to those disclosed in Ohnemus in order to more accurately predict a future physical condition based on more factors, like the user’s environment, which also impacts the user’s future physical condition (Holmes, [0061-0062]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Hasegawa et al. (hereinafter “Hasegawa”) (U.S. Pub. 2004/0199057 A1).
Regarding claim 13, Ohenmus discloses the information processing apparatus according to claim 2 as discussed above. Yet, while Ohnemus further discloses an output device that includes a display, Ohnemus fails to disclose wherein the advice (recommendation) is presented to the user using the display and a specific character or a person preferred (selected) by the user on the basis of a liking/preference of the user. However, Hasegawa teaches wherein a display presents advice about health in such a manner that a human animation character points to the advice and moves its mouth ([0075]; [0082]; Figs. 11 & 16). It would have been obvious to incorporate multiple human animation characters to allow the user to select a character of their preference. Moreover, it would have been obvious to a person of ordinary skill in the art at the time of the invention to output the suggestions of Ohnemus via the user interface using user-selected character animations in order to keep the user engaged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Kim et al. (“Kim”) (U.S. Pub. 2016/0147960 A1): Kim teaches a future health prediction unit based on physical condition of the user as well as the user’s lifestyle. Moreover, Kim teaches a healthcare planning unit for providing customized advice (a healthcare plan) based on the predicted health pattern. However, Kim does not expressly teach acquiring user data using sensors, but rather, discusses using a health information input unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715